EXHIBIT 10.16

The portions of this Agreement marked with three asteriks in brackets ([***])
have been omitted pursuant to an application for confidential treatment under
rule 24b-2 of the Securities Exchange Act of 1934 and have been filed seperately
with the Securities and Exchange Commission.

SETTLEMENT AGREEMENT

      SETTLEMENT AGREEMENT (this "Agreement"), dated December 31, 2002 (the
"Effective Date"), by and between Kinetic Concepts, Inc., a Texas corporation
("KCI"), KCI USA, Inc., a Delaware corporation ("KCI_USA"), Medical Retro
Design, Inc., a Delaware corporation ("MRD", and, together with KCI and KCI USA,
the "Plaintiffs" or the "KCI Entities"), the shareholders of KCI set forth on
the signature pages hereof (the "KCI Shareholders"), Hillenbrand Industries,
Inc., an Indiana corporation ("Hillenbrand Industries"), Hill-Rom, Inc., an
Indiana corporation ("Hillenbrand Industries"), Hill-.Rom Company, Inc. an
Indiana corporation ("Hill-Rom", and, together with Hillenbrand Industries and
Hill-Rom, Inc., the "Defendants" or the "Hillenbrand Entities"), and the
shareholders of Hillenbrand Industries set forth on the signature pages hereof
(the "Hillenbrand Shareholders").

      WHEREAS, the KCI Entities and the Hillenbrand Entities are or have been in
the business of designing, manufacturing, distributing, selling, renting and
servicing therapeutic systems and equipment for use in diverse health care
settings (the "Business");

      WHEREAS, on or about August 16, 1995, the Plaintiffs commenced a lawsuit
against the Defendants styled Kinetic Concepts, Inc., et al. v. Hillenbrand
Industries, Inc., et al., No. SA-95-CA-0755-FB (the "Action"), in the U.S.
District Court for the Western District of Texas (the "Court"); and

      WHEREAS, subject to the terms hereof, the parties hereto now wish to
settle and release certain claims by them against the others as set forth
herein.

      NOW, THEREFORE, in consideration of the mutual covenants, representations
and agreements set forth below, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

1. Stipulation and Proposed Order of Dismissal with Prejudice. Immediately
following the deposit of the Settlement Payment (as defined in section 4(a) of
this Agreement) into escrow as contemplated by section 4(a) of this Agreement,
the Plaintiffs will deliver to the Defendants' counsel in the Action a
Stipulation of Dismissal and a Proposed Order of Dismissal with Prejudice,
pursuant to Federal Rule of Civil Procedure 41(a), in the forms attached hereto
as Exhibit A (together, the "Stipulation and Proposed Order"), executed by
counsel for the Plaintiffs. The Defendants shall thereupon file the Stipulation
and Proposed Order with the Court within one business day of their receipt
thereof. The Plaintiffs and the Defendants agree to use their respective best
efforts to secure the prompt entry of the Stipulation and Proposed Order by the
Court. The parties hereby expressly acknowledge, understand, and agree that this
Agreement and the Stipulation and Proposed Order constitute a compromise of
disputed and unliquidated claims, and that by entering into this Agreement and
the Stipulation and Proposed Order they do not intend nor shall they be deemed
to admit any liability or fault with respect to the claims 2. released herein.
The parties further agree that neither this Agreement nor the Stipulation and
Proposed Order shall be admissible by any of them in any proceeding except a
proceeding to enforce this Agreement and, subject to Section 5 hereof, in any
such proceeding this Agreement shall be filed under seal.

2. Mutual Release.

Subject to sections 2(c) and 2(d) hereof, the Plaintiffs, the KCI and each of
their respective successors, assigns, affiliates and subsidiaries hereby
irrevocably and forever release, remise, cancel, acquit and discharge the
Defendants and the Hillenbrand Shareholders, their respective successors,
assigns, affiliates and subsidiaries, and each of their respective officers,
directors, shareholders, partners, members, employees, representatives,
attorneys, advisors and agents (collectively, the "Defendants Released
Parties"), both individually and in corporate capacities as such, from any and
all actions, causes of action, claims, counter-claims, cross-claims,
liabilities, demands, debts, liens, damages, multiple damages, punitive damages,
costs, losses, attorneys' fees, expenses and/or compensation of any kind and
nature whatsoever, whether known or unknown, suspected or unsuspected, disclosed
or undisclosed, asserted or unasserted, contingent or accrued, at law or in
equity, under statute, rule, regulation, at common law or otherwise, that any of
the Plaintiffs or the KCI Shareholders has, ever had or ever in the future can,
shall or may have, against any of the Defendants Released Parties relating to,
in connection with or arising out of the Action or the Business based on conduct
or events from the beginning of time through the date hereof (collectively, the
"Plaintiffs' Claims"). Subject to sections 2(c) and 2(d) hereof the Plaintiffs
and the KCI Shareholders expressly acknowledge and agree that the foregoing
release is a full general release which includes, without limitation, all
Plaintiffs' Claims which may result from the current or future effects of
conduct or events occurring prior to or which may exist as of the Effective
Date, including without limitation those which the Plaintiffs and the KCI
Shareholders do not know exist in their favor, whether through ignorance,
oversight, error, negligence or otherwise, and which might, if known, have
materially affected their decision to enter into this Agreement. For purposes of
this Agreement, "affiliate" shall have the meaning given such term in Rule 1
2b-2 under the Securities Exchange Act of 1934, as amended (the "Exchange Act").

Subject to sections 2(c) and 2(d) of this Agreement, the Defendants, the
Hillenbrand Shareholders and each of their respective successors, assigns,
affiliates and subsidiaries hereby irrevocably and forever release, remise,
cancel, acquit and discharge the Plaintiffs and the KCI Shareholders, their
respective successors, assigns, affiliates and subsidiaries, and each of their
respective officers, directors, shareholders, partners, members, employees,
representatives, attorneys, advisors and agents (collectively, the "Plaintiffs
Released Parties"), both individually and in corporate capacities as such, from
any and all actions, causes of action, claims, counter-claims, cross-claims,
liabilities, demands, debts, liens, damages, multiple damages, punitive damages,
costs, losses, attorneys~ fees, expenses and/or compensation of any kind and
nature whatsoever, whether known or unknown, suspected or unsuspected, disclosed
or undisclosed, asserted or unasserted, contingent or accrued, at law or in
equity, under statute, rule, regulation, at common law or otherwise, that any of
the Defendants or the Hillenbrand Shareholders has, ever had or ever in the
future can, shall or may have, against any of the Plaintiffs Released Parties
relating to, in connection with or arising out of the Action or the Business
based on conduct or events from the beginning of time through the date hereof
(collectively, the "Defendants' Claims"). Subject to sections 2(c) and 2(d)
hereof, the Defendants and the Hillenbrand Shareholders expressly acknowledge
and agree that the foregoing release is a full general release which includes,
without limitation, all Defendants' Claims which may result from the current or
future effects of conduct or events occurring prior to or which may exist as of
the Effective Date, including without limitation those which the Defendants and
the Hillenbrand Shareholders do not know exist in their favor, whether through
ignorance, oversight, error, negligence or otherwise, and which might, if known,
have materially affected their decision to enter into this Agreement.

Notwithstanding the provisions of sections 2(a) and 2(b) of this Agreement, the
parties specifically agree that the mutual releases set forth therein shall not
release, remise, cancel, acquit or discharge the parties' obligations relating
to, in connection with or arising under: (i) this Agreement; (ii) previously
executed letter agreements between or among the parties or any of them
concerning or comprising settlement communications; (iii) (A) that certain Joint
Defense and Confidentiality Agreement, dated as of May 8, 2001, by and among
Skadden, Arps, Slate, Meagher & Flom LLP, Jones, Day, Reavis & Pogue and Baker &
McKenzie, as amended by that certain First Addendum to Joint Defense and
Confidentiality Agreement, dated as of December 1, 2001, and (B) that certain
Confidentiality Agreement, dated as of December 1, 2001, by and between KCI and
Hillenbrand Industries; (iv) binding agreements between or among the parties or
any of them entered on or after the Effective Date; or (v) any post-Effective
Date conduct or events, except as expressly set forth in section 2(d) hereof,
and without modifying or limiting the release of future effects of conduct or
events occurring prior to or which may exist as of the Effective Date as set
forth in sections 2(a) and 2(b) hereof.

Notwithstanding the provisions of sections 2(a) and 2(b) of this Agreement, the
parties specifically agree that with respect to conduct or events occurring
after the Effective Date, the following shall constitute released or
non-released claims:

Released Claims

include actions, causes of action, claims, counter-claims, cross-claims,
liabilities, demands, debts, liens, damages, multiple damages, punitive damages,
costs, losses, attorneys' fees, suspected or unsuspected, disclosed or
undisclosed, asserted or unasserted, contingent or accrued, at law or in equity,
under statute, rule, regulation, at common law or otherwise, relating to, in
connection with or arising out of:
[***]
.



Non-Released Claims

include actions, causes of action, claims, counter-claims, cross-claims,
liabilities, demands, debts, liens, damages, multiple damages, punitive damages,
costs, losses, attorneys' fees, expenses and/or compensation of any kind and
nature whatsoever, whether known or unknown, suspected or unsuspected, disclosed
or undisclosed, asserted or unasserted, contingent or accrued, at law or in
equity, under statute, rule, regulation, at common law or otherwise, relating
to, in connection with or arising out of:
[***]
.



3. Representations, Warranties, Covenants and Agreements.

The Plaintiffs and the KCI Shareholders represent and warrant that as of the
Effective Date they have not assigned to any third party any Plaintiffs' Claims
relating to, in connection with or arising out of the Action or the Business and
that no third party has any rights to any actual or purported Plaintiffs'
Claims. Plaintiffs and the KCI Shareholders covenant and agree not to assign any
Plaintiffs' Claims to any third party from the Effective Date for so long this
Agreement shall remain in effect.

The Defendants and the Hillenbrand Shareholders represent and warrant that as of
the Effective Date they have not assigned to any third party any Defendants'
Claims relating to, in connection with or arising out of the Action or the
Business and that no third party has any rights to any actual or purported
Defendants' Claims. Defendants and the Hillenbrand Shareholders covenant and
agree not to assign any Defendants' Claims to any third party from the Effective
Date for so long this Agreement shall remain in effect.

The Plaintiffs and the KCI Shareholders covenant and agree to notify the
Defendants in writing no later than two (2) business days following a
Bankruptcy, a Change of Control (as defined in section 4(b) of this Agreement)
or the termination or abandonment of a Change of Control Arrangement (as defined
below).

4. Settlement Payment.

The amount to be paid by the Hillenbrand Entities to the Plaintiffs on the
Payment Date (as such term is defined below) shall be $175,000,000 (the
"Settlement Payment"). Within five (5) business days of the Effective Date, the
Settlement Payment shall be made by wire transfer in immediately available funds
to an account at U.S. Bank National Association, to be held in escrow until the
Payment Date (as defined below) pursuant to the Escrow Agreement dated as of the
date hereof among the Plaintiffs, the Defendants and U.S. Bank National
Association (the "Escrow Agreement"). The Settlement Payment (less any accrued
interest thereon) shall be made from such escrow account to the Plaintiffs in
accordance with the Escrow Agreement no later than one (1) business day
following the Court's approval of the Stipulation and Proposed Order (such date
being referred to herein as the "Payment Date"). If, for any reason (subject to
the Plaintiffs' and Defendants' respective "best efforts" obligations as set
forth in section 1 of this Agreement), the Court's approval of the Stipulation
and Proposed Order shall not occur by the end of twenty-five (25) calendar days
following the Effective Date, then, at the option of any of the Plaintiffs or
the Defendants, (i) this Agreement shall be terminated and of no force and
effect upon written notice (the "Termination Notice") to the other parties to
this Agreement and the Escrow Agent (as such term is defined in the Escrow
Agreement), and (ii) the Settlement Amount (plus any accrued interest thereon)
shall be returned to the account of the Defendants in accordance with the Escrow
Agreement.

Within two (2) business days after the one year anniversary of the Payment Date,
the Hillenbrand Entities shall pay to the Plaintiffs, by wire transfer in
immediately available funds, an additional $75,000,000 (the "Additional
Payment") (which amount shall be considered an additional payment in settlement
of the Action, and not a penalty), so that the aggregate amount payable by the
Defendants hereunder shall be $250,000,000, unless, as of the one year
anniversary of the Payment Date:

a Bankruptcy or a Change of Control (each as defined below) has occurred; or

a definitive, binding agreement regarding a proposed Change of Control (a
"Change of Control Arrangement") has been entered into by any KCI Entity or KCI
Shareholder with any Person and is then in effect; provided, however, that that
if such Change of Control Arrangement is terminated or abandoned, then the
Additional Payment shall be made by the Hillenbrand Entities to the Plaintiffs
within five (5) business days following such termination or abandonment.

If either of the foregoing events has occurred as of the one year anniversary of
the Payment Date, no payment of the Additional Payment shall be due (except as
provided in clause (ii) above). For purposes of this Agreement, a "Bankruptcy"
shall occur if KCI shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against KCI seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against KCI, either such proceeding shall
remain undismissed for a period of ninety (90) days or any of the actions sought
in such proceeding shall occur; or KCI shall voluntarily commence dissolution or
liquidation proceedings. For purposes of this Agreement, "Change of Control"
means any transaction or series of related transactions pursuant to which: (i)
any one or more Persons shall acquire, directly or indirectly, through merger,
consolidation, share exchange, acquisition, recapitalization, reorganization or
otherwise, beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of KCI representing more than 50% of the combined
voting power of KCI entitled to vote in the election of directors; or (ii) any
one or more Persons shall acquire, directly or indirectly, all or substantially
all of the assets of KCI or all or substantially all of the assets of the VAC
Business or the surface bed business of the KCI Entities (the "Surface Bed
Business"); provided, however, that any change of beneficial ownership in any
securities of KCI as a result of any public offering shall not be included in
any calculation of combined voting power pursuant to clause (i) above; provided
further, by way of example only and without otherwise qualifying the language
above, that the following shall not constitute a "Change of Control" for
purposes of this Agreement: (x) any reorganization, recapitalization, share
exchange, consolidation or similar transaction or series of related transactions
which does not effect a change in the beneficial ownership of more than 50% of
the combined voting power of all securities of KCI entitled to vote in the
election of directors; (y) any change of beneficial ownership resulting from a
transfer of securities from any KCI Shareholder to any other KCI Shareholder or
to any affiliate of any KCI Shareholder; and (z) any merger effected exclusively
for the purpose of changing KCI's domicile. For purposes of this Agreement,
"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company, other entity, any government or any political
subdivision or agency thereof or any trustee, receiver, custodian or similar
official, other than any of the KCI Entities or any of the KCI Shareholders.

5. Disclosure. Each of the parties hereto agrees to maintain the confidentiality
of this Agreement and the terms hereof, provided, however, that: (a) the
Plaintiffs and the Defendants shall issue separate press releases substantially
in the forms attached hereto as Exhibit B and Exhibit C, respectively, with
respect to the settlement of the Action; and (b) the Plaintiffs and the
Defendants may and shall each make disclosures only to the extent that any such
disclosing party receives advice of counsel from a nationally recognized
securities law firm that such disclosure (in form, substance and scope) is
required under applicable federal securities laws, and regulations.

6. Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the subject matters discussed herein, and supplants all
discussions, representations and understandings of any kind concerning such
subject matters that preceded the execution of this Agreement, and is the
exclusive agreement between the parties on these subjects from the time of
execution.

7. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and taken together shall constitute one and
the same Agreement. Facsimile copies of signatures shall constitute original
signatures for all purposes of this Agreement and any enforcement hereof.

8. Modification. This Agreement may not be changed orally, but only in writing
signed by the parties hereto.

9. Jurisdiction and Service of Process. Each of the parties agrees that any
federal court sitting in the Northern District of Georgia shall have the
exclusive jurisdiction to enforce any provision of, or decide any dispute
between the parties related to or arising out of, this Agreement, and consents
to service of process for purposes of such proceeding.

10. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflict of laws principles thereof.

11. Authority. Each party represents and warrants that it has the authority to
execute and deliver this Agreement and to perform its obligations hereunder.

12. Documents.

Plaintiffs and Defendants acknowledge that they are subject to that certain
Protective Order, file-dated as of April 9, 1996 (the "Protective Order"), and
agree that upon the Effective Date, the Action will be deemed terminated within
the meaning of Paragraph 19 thereof, whereupon the Plaintiffs' and Defendants'
respective obligations and the other provisions set forth in Paragraphs 19 of
the Protective Order shall take effect. In carrying out their obligations under
this section 12 and Paragraph 19 of the Protective Order, the Plaintiffs and the
Defendants shall have the option of destroying or returning to the other party
the covered documents; provided, however, that each party notify the other party
prior to the destruction of any covered documents and that any party may elect
to have any such covered documents returned to it at its own cost and expense.
In the event any party hereto requests that any other party return or destroy
any documents or materials not subject to the Protective Order, the party
receiving such request shall return or destroy such documents or materials, as
the case may be, and the party requesting such return or destruction shall
promptly reimburse the other party for all costs and expenses (including,
without limitation, attorneys' fees) in connection therewith.

Compliance with the obligations set forth or referenced in this Section 12 and
the Protective Order shall be confirmed by written certification to the other
party within the period prescribed by Paragraph 19 of the Protective Order that
the terms of such Paragraph 19 have been fulfilled by the return or destruction
of the covered documents.

13. Binding Effect.

Except as otherwise expressly provided herein, this Agreement shall bind and be
binding upon the Defendants, the Hillenbrand Shareholders, the Plaintiffs and
the KCI Shareholders, each of their successors, assigns, affiliates and
subsidiaries, and each of their respective officers, directors, shareholders,
partners, members, employees, representatives, attorneys, advisors and agents,
both individually and in corporate capacities as such. Except as otherwise
expressly provided herein, this Agreement shall inure to the benefit of the
Defendants, the Hillenbrand Shareholders, the Plaintiffs, the KCI Shareholders,
and each of their successors, assigns, affiliates and subsidiaries, and each of
their respective officers, directors, shareholders, partners, members,
employees, representatives, attorneys, advisors and agents, both individually
and in corporate capacities as such.

Each of the parties hereto specifically agrees to cause any successor, assign,
affiliate, subsidiary or other transferee of any portion of the Business (except
for transactions in the ordinary course of business) to be bound by the terms of
this Agreement.

14. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The parties
agree to amend any such term, provision, covenant or restriction to the extent
possible to comply with applicable law to give maximum effect to their intent as
set forth in this Agreement.

15. Notices. Any written notice, instruction, direction or other communication
shall be in writing and shall be given by prepaid certified or registered United
States mail, return receipt requested, reliable overnight courier service or
facsimile. Any such notice, instruction, direction or communication shall be
deemed to be received three business days after any such mailing, at the time of
the scheduled delivery by such courier service or upon receipt of answerback
confirmation of such facsimile; and in each case shall be given to the parties
at the addresses set forth below or such other address as notified to the other
parties hereto subsequent to the Effective Date:

            If to Hillenbrand Industries:
                   Hillenbrand Industries, Inc.
                   700 State Route 46E
                   Batesville, [N 47006
                   Attention: General Counsel
                   Facsimile: 812-934-8258


            If to Hill-Rom:
                   Hill-Rom Company, Inc.
                   1069 State Route 46E
                   Batesville, IN 47006
                   Attention: President/CEO
                   Facsimile: 812-934-8329
                   Copy: General Counsel of Hillenbrand Industries
                   Facsimile: 812-934-8258


            If to Hill-Rom, Inc.:
                   Hill-Rom, Inc.
                   1069 State Route 46E
                   Batesville, IN 47006
                   Attention: President/CEO
                   Facsimile: 812-934-8329
                   Copy: General Counsel of Hillenbrand Industries
                   Facsimile: 812-934-8258


            If to KCI:
                   Kinetic Concepts, Inc.
                   8023 Vantage Road
                   San Antonio, TX
                   Attention: General Counsel
                   Facsimile: 210-255-6204


            If to KCI USA:
                   8023 Vantage Road
                   San Antonio, TX
                   Attention: General Counsel
                   Facsimile: 210-255-6204


            If to MRD:
                   8023 Vantage Road
                   San Antonio, TX
                   Attention: General Counsel
                   Facsimile: 210-255-6204


            If to Blum Capital Partners:
                   Blum Capital Partners
                   909 Montgomery Street, Suite 400
                   San Francisco, CA 94133
                   Facsimile: 415-283-0641
                   Attention: General Counsel


            If to Fremont Partners:
                   Fremont Partners
                   199 Fremont Street
                   23rd Floor
                   San Francisco, CA 94105
                   Facsimile: 415-512-7121
                   Attention: Kevin Baker, Managing Director and General Counsel


            If to Dr. James Leininger:
                   c/o Kinetic Concepts, Inc.
                   8023 Vantage Road
                   San Antonio, TX
                   Attention: General Counsel
                   Facsimile: 210-255-6204


            If to Hillenbrand Shareholders:
                   c/o Hillenbrand Industries, Inc.
                   700 State Route 46E
                   Batesville, IN 47006
                   Attention: General Counsel
                   Facsimile: 812-934-8258


[Signature pages follow]



      IN WITNESS WHEREOF, the parties have executed this Agreement as of the 31
day of December, 2002.



                                                 HILLENBRAND INDUSTRIES, INC.


                                                 

/s/ Scott K. Sorensen
                                                 Name:_Scott K. Sorensen
                                                 Title:_VP & CFO





                                                 HILL-ROM COMPANY, INC.


                                                 

/s/ R.E. Wasser
                                                 Name:_R. E. Wasser
                                                 Title:_ President & CEO



                                                 HILL-ROM, INC.


                                                 

/s/ R.E. Wasser
                                                 Name:_ R. E. Wasser
                                                 Title:_ President & CEO





                                                 KINETIC CONCEPTS, INC.


                                                 

/s/ Dennert O. Ware
                                                 Name:_ Dennert O. Ware
                                                 Title:_President & CEO





                                                 KCI USA, INC.


                                                 

/s/ Dennert O. Ware
                                                 Name:_Dennert O. Ware
                                                 Title:_President & CEO





                                                 MEDICAL RETRO DESIGN, INC.


                                                 

/s/ Dennis E. Noll
                                                 Name:_Dennis E. Noll
                                                 Title:_Vice President





                                                 JAMES R. LEININGER, M.D.


                                                 

/s/ James R. Leininger M.D.
                                                 Name:_James R. Leininger, M.D.




                                                 FREMONT PARTNERS, L.P.


                                                 

/s/ James Farrell
                                                 Name:_James Farrell
                                                 Title:_Managing Director





                                                 BLUM CAPITAL PARTNERS, L.P.


                                                 

/s/ A. Colin Lind
                                                 Name:_A. Colin Lind
                                                 Title:_Managing Partner





                                                 W. AUGUST HILLENBRAND


                                                 

/s/ W. August Hillenbrand
                                                 Name:_W. August Hillenbrand



                                                 DANIEL A. HILLENBRAND


                                                 

/s/ Daniel A. Hillenbrand



                                                 RAY J. HILLENBRAND


                                                 

/s/ Ray J. Hillenbrand



                                                 JOHN A. HILLENBRAND II


                                                 

/s/ John A. Hillenbrand II

